Citation Nr: 1117462	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-31 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for cause of death of the Veteran.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had honorable active service in the United States Army from May 1945 to August 1966.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects that the appellant requested to be afforded with a hearing before the Board, either in person or by videoconference, in her September 2007 substantive appeal, on VA Form 9.  Consequently, the RO notified the appellant that she was scheduled for a videoconference hearing to be held on February 18, 2011.  See January 11, 2011, RO letter sent to the appellant.  However, the appellant's representative wrote in a letter dated February 8, 2011, that the appellant was unable to attend the scheduled hearing due to her declining health and wanted the Board to proceed with her claim without having a hearing.  Thus, in consideration of the foregoing, the Board notes that the appellant's hearing request is withdrawn.  38 C.F.R. § 20.704(d).  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  The Veteran died in May 1990.  The death certificate identified the immediate cause of the Veteran's death as acute myocardial infarction, due to or as a consequence of advanced calcific coronary atherosclerosis, due to or as a consequence of generalized atherosclerosis.  

2.  The coroner's report identified the final diagnoses as acute myocardial infarction, advanced coronary atherosclerosis with coronary insufficiency, multiple old scars of myocardial infarctions, nephrosclerosis with left ventricular hypertrophy, and status post remote prostatectomy.  

3.  Service connection was not in effect for any disability at the time of the Veteran's death.  

4.  The Veteran has qualifying service in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides as defined by law.  

5.  VA has recently amended its regulation governing diseases subject to presumptive service connection based on herbicide exposure, by adding, in pertinent part, ischemic heart disease, to the list of presumptive diseases.  


CONCLUSION OF LAW

The cause of the Veteran's death was incurred as a result of his active military service, under presumptive provisions of law.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2010); see Final Rule, 75 Fed. Reg. 53,202-216 (Aug. 31, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary.

II.  Pertinent Law, Facts, and Analysis

Dependency and indemnity compensation is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).

The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).    

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the present case, the evidence of record confirms the occurrence of the Veteran's death.  Indeed, the death certificate notes that, unfortunately, the Veteran died in May 1990 of acute myocardial infarction, due to or as a consequence of advanced calcific coronary atherosclerosis, due to or as a consequence of generalized atherosclerosis.  

In addition, for reasons explained in greater detail below, the Board finds that the identified immediate cause of the Veteran's death, i.e., myocardial infarction due to coronary atherosclerosis, is related to the Veteran's presumed herbicide exposure.      

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  

The deceased Veteran, in this case, is found to have had qualifying service in the Republic of Vietnam.  The appellant, who was married to him since at least 1965, said he was in Vietnam three times.  Although the Board recognizes that his service in the Republic of Vietnam has not been directly verified, his service records sufficiently establish service in Vietnam.  A Health Record - Abstract of Service (DD Form 735) indicates that the Veteran was stationed with the United States Army Support Command Vietnam (USASCV) during the period from June 14, 1965, to July 2, 1965.  It is also noted on a June 3, 1965, dental health record that the Veteran had 90-day temporary duty in Vietnam.  Further, his DD Form 214 shows receipt of the Armed Forces Expeditionary Medal (AFEM) for Vietnam.  (The AFEM was awarded for Vietnam service until 1965, when it was replaced by the Vietnam Service Medal.)  Thus, in consideration of the foregoing, the Veteran is presumed to have been exposed to one or more herbicide agents, in the absence of affirmative evidence to the contrary.  There is no affirmative evidence to establish that the Veteran was not exposed to an herbicide agent in service included in the evidentiary record.  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the following must be shown:  (1) that the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

By regulation, presumptive service connection on the basis of exposure to herbicide agents is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  

In March 2010, VA issued a proposed rule to amend the regulations concerning Agent Orange to establish presumptive service connection based on herbicide exposure for chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  The proposed rule clarified that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  See 75 Fed. Reg. 14,391, 14,393 (Mar. 25, 2010); March 2010 e-mail from the Special Counsel to the Chief Counsel for Operations.  The rule was subsequently issued in final form.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  A previously imposed stay on processing claims affected by the herbicide-related presumptions was lifted effective October 30, 2010.  See Chairman's Memorandum No. 01-10-37 (Nov. 1, 2010.  As a result, ischemic heart disease, Parkinson's disease, and hairy cell leukemia are now part of the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-216 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).

Thus, the recent amendment to the regulation governing diseases associated with exposure to certain herbicides added ischemic heart disease to the list of presumptive disabilities.  As explained above, the term "ischemic heart disease" includes myocardial infarction and coronary atherosclerosis, which were listed as the immediate cause of the Veteran's death on the death certificate.  

Thus, because the Veteran had qualifying Vietnam service, is presumed to have been exposed to herbicide agents during his Vietnam service, and died of a disease which is now presumptively associated with exposure to herbicide agents, service connection for the cause of death of the Veteran is warranted.  


ORDER

Entitlement to service connection for cause of death of the Veteran is granted.  


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


